DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prosecution History 
Claims 1-20 of U.S. Application No. 16/368,910 filed on 03/29/2019 have been examined.
The amendment filed on 04/27/2022 has been entered and fully considered.
Claims 1, 9, 11, and 17-18 have been amended.
Claim 22 has newly added.
Claims 1-4, 6-19, and 21-22 are pending in Instant Application.



Response to Arguments
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-2, 9-10, 12-14, 16-19, and 21 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-2, 9-10, 12-14, 16-19, and 21 have been withdrawn.


Allowable Subject Matter
Claims 1-4, 6-19, and 21-22 are allowed over the prior art of record.
As per claims 1, 17, and 18, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious wherein the controller is configured or programmed to start the data transmission when a communication start condition based on at least one of a reception strength of a radio wave received by the communication terminal from the base station, and at least one of a rotation speed of an engine defining one of the plurality of devices, a traveling speed of a hull defining one of the plurality of devices, and a state of a shift device defining one of the plurality of devices is satisfied, and to not start the data transmission when the communication start condition is not satisfied.
As per claim 22, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious  the controller is configured or programmed to start the data transmission when the communication start condition based on a table in which at least two of the reception strength, the rotation speed of the engine, the traveling speed of the hull, and the state of the shift device are associated with each other is satisfied, and to not start the data transmission when the communication start condition is not satisfied.
Claims 2-4, 6-16, and 21 depend from claim 1 and claim 19 depends from claim 18 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662